EXHIBIT 10.56 ALEXANDER’S REGO SHOPPING CENTER, INC., a Delaware corporation (the “Mortgagor”) and U.S. BANK NATIONAL ASSOCIATION a national banking association, as Bank (the “Mortgagee”) MORTGAGE MODIFICATION AGREEMENT Dated as of March 12, 2012, and made effective as of March 10, 2012 This instrument affects real and personal property commonly known as 96-05 Queens Boulevard, Queens, New York, having a tax map designation of Block 2084, Lot 101 in the County of Queens. RECORD AND RETURN TO: Halloran & Sage LLP One Goodwin Square Asylum St. Hartford, CT 06103 Attention: James P. Maher, Esq. MORTGAGE MODIFICATION AGREEMENT THIS MORTGAGE MODIFICATION AGREEMENT (this “Agreement”) dated March 12, 2012, and made effective as of March 10, 2012, by and between ALEXANDER’S REGO SHOPPING CENTER, INC., a Delaware corporation having an office and a mailing address at c/o Vornado Realty Trust, 888 Seventh Avenue, New York, New York 10019 (Mortgagor"), and U.S. BANK NATIONAL ASSOCIATION, a national banking association having a place of business and a mailing address at 1 Federal Street, 9th Floor, Boston, Massachusetts 02110 ("Mortgagee"). W I T N E S S E T H: A. Pursuant to the terms and conditions contained in that certain Loan Agreement dated March 10, 2009, by and among Mortgagor and Mortgagee, as amended by a certain Omnibus Loan Modification and Extension Agreement of even date herewith (the “Loan Modification Agreement”; collectively, the "Loan Agreement"), Mortgagee made to Mortgagor a loan in the maximum principal amount of $78,245,641.77 (the “Loan”). B. The Loan is evidenced by, among other things, that certain Amended and Restated Promissory Note dated March 10, 2009, given by Mortgagor to Mortgagee in the stated principal amount of $78,245,641.77, as amended by the Loan Modification Agreement (collectively, the “Note”), and is secured by, among other things a certain Amended and Restated Mortgage, Security Agreement, Fixture Filing and Assignment of Leases and Rents, dated March 10, 2009, from Mortgagor in favor of Mortgagee, and recorded on March 13, 2009, as CRFN 2009000073693 in the Office of the City Register of the City of New York, Queens County (as amended by this Agreement and as the same may be amended from time to time, the “Mortgage”) which encumbers certain property owned by Mortgagor located in the Borough of Queens, County of Queens, State of New York, which is more specifically described on Schedule A attached hereto (the “Mortgaged Property”). C. The Mortgage amended and restated certain mortgages as previously, assigned, amended, restated and consolidated as are set forth on Schedule B hereto. D. Mortgagor and Mortgagee desire to amend the Mortgage to reflect the amendments to the Loan Agreement and Note since the date of the Mortgage. NOW, THEREFORE, in consideration of the foregoing and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Mortgagor and Mortgagee hereby covenant and agree as follows: 1. Modifications to the Mortgage. (a) All references to the “Loan Agreement” and the “Note” contained in the Mortgage shall be deemed to mean and refer to the “Loan Agreement” or “Note,” as the case may be, as such terms are defined in this Agreement. (b) The notice address for Mortgagee in Section 4.3 of the Mortgage is hereby changed to: 2 “If to Mortgagee: U.S. Bank National Association 1 Federal Street, 9th Floor
